I concur. But in so doing I note that I do not understand the opinion to hold that what might be termed as "subjective" or "imaginary" pain could never be considered as disabling a man, under the terms of insurance policies or compensation laws. All pains are largely subjective; that is, they exist in the mind, due to stimuli from the nerves at the loci of a trauma, infection or other disorder or unusual condition. I do not speak of feigned or malingering pains. Such are neither subjective nor imaginary. But if an injury disorders the functioning of the brain or nervous system, if it creates in the mind a real sense, conviction, or belief that such person is suffering pains of such intensity as would incapacitate him from work if the pains were what the opinion terms "actual" pains, such person is just as truly incapacitated as a result of the injury as though the pains were "actual." It matters not that the doctors can find no apparent physical cause for the pains, if they are not feigned they are just as real and incapacitating as though the doctor could explain physical conditions which caused them. If as the result of an injury the mind is so upset or disturbed that the man is conscious of sensations of pain, such pains are just as much the result of the injury as broken bones or other physical derangements. *Page 128